DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by applicant cited Schloter (U.S. Publication No. 2007/0106721, hereinafter Schloter).
	With respect to Claim 1, Schloter discloses a data structure [see fig 1a] comprising: a main data storage area [110] in which main data is stored: and an odor data storage area [108] in which odor data based on a measurement result of an odor in air measured by an odor sensor is stored.  See para 91, media generated from smell sensor.
	With respect to Claim 2, Schloter discloses that the main data storage area includes a main data ID area for storing a main data ID indicating that data stored in the main data storage area is the main data, and/or the odor data storage area includes an odor data ID area for storing an odor data ID indicating that data stored in the odor data storage area is the odor data.  The link database 110 stores links that are unique identifiers that bind odor data stored in 108 to IDs in 110.  110 also stores links for all the non-smell based media in 108.
	With respect to Claim 3, Schloter discloses that the odor data storage area stores a plurality of pieces of the odor data.  Databases have a plurality of data.
	With respect to Claim 4, Schloter discloses that the odor data storage area stores a plurality of pieces of the odor data.  Databases have a plurality of data.
	With respect to Claim 5, Schloter discloses that the odor data storage area has a plurality of odor data ID areas.  Databases have a plurality of data.
	With respect to Claim 6, Schloter discloses that the odor data storage area has a plurality of odor data ID areas.  Databases have a plurality of data.
	With respect to Claim 18, Schloter discloses that the main data includes at least one of image data, movie data, audio data, text data, and location data, and the main data storage area and the odor data storage area are associated with each other.  See para 91 for list of data types.
	With respect to Claim 19, Schloter discloses a composite data generation device comprising: main data generating means which generates the main data: and the odor sensor, wherein composite data based on the data structure according to claim 1 is generated.  para 91 shows odor sensor and other main data generation sensors.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schloter in view of Moncrieff (U.S. Patent No. 2,837,912).
	With respect to Claim 7, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes [see fig 1] a plurality of sensor elements [13], each of which includes a substance adsorbing membrane [14] which absorbs an odor substance in the air, and a detector [column 3, line 11; chemical detecting means]; the substance adsorbing membrane has a different adsorption characteristic for the odor substance for each of the sensor elements [column 1, line 56-66]; the plurality of sensor elements outputs different measurement results according to an amount of adsorption of the odor substance to the substance adsorbing membrane [column 1, line 56-66]; and the plurality of pieces of the odor data corresponds to the plurality of sensor elements, respectively [see tables 1-3].
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 8, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes [see fig 1] a plurality of sensor elements [13], each of which includes a substance adsorbing membrane [14] which absorbs an odor substance in the air, and a detector [column 3, line 11; chemical detecting means]; the substance adsorbing membrane has a different adsorption characteristic for the odor substance for each of the sensor elements [column 1, line 56-66]; the plurality of sensor elements outputs different measurement results according to an amount of adsorption of the odor substance to the substance adsorbing membrane [column 1, line 56-66]; and the plurality of pieces of the odor data corresponds to the plurality of sensor elements, respectively [see tables 1-3].
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	 With respect to Claim 9, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 10, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 11, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 12, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 13, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 14, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes the transitional data includes a plurality of data sets, each of which has a measurement value obtained by measuring the odor in the air using the odor sensor at a predetermined time interval over a predetermined time width and a measurement time of the measurement value.  See column 4, line 8.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 15, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes the transitional data includes a plurality of data sets, each of which has a measurement value obtained by measuring the odor in the air using the odor sensor at a predetermined time interval over a predetermined time width and a measurement time of the measurement value.  See column 4, line 8.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 16, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes wherein the first measurement result is a measurement result of the odor in the air at the first time, the second measurement result is a measurement result of the odor in the air at the second time, and a time difference between the first time and the second time is .04-1 seconds.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	Although Moncreiff’s range is different from the claimed range a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05-I below.  Furthermore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that different odors and different adsorbents will require different time intervals and would seek to find the optimal range through routine experimentation.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
	With respect to Claim 17, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor wherein the first measurement result is a maximum value in the measurement result of the odor in the air at the first time width, and the second measurement result is a minimum value in the measurement result of the odor in the air at the second time width.  See column 3, lines 1-15, one measurement with no odor, another will full odor.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 4,614,299 shows an additional smell sensor that tracks smell over time for the benefit of analyzing perfumes.  See column 8.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855